139 F.3d 904
2 Cal. Bankr. Ct. Rep. 55
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Alfred J. DALECIO;  Doreen F. Dalecio, Debtors,Stewart Iniguez;  Sherrill Iniguez;  George Brown;  DeniseBrown;  Nelson Julian and Alison Julian, Appellants,v.Raymond A. Carey, Trustee, Appellee.
No. 97-05007.BAP No. NC-96-01303-RVAs.
United States Court of Appeals, Ninth Circuit.
Submitted February 9, 1998.**Decided Feb. 19, 1998.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel Russell, Volinn, and Ashland, Judges, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Stewart Iniguez, Sherrill Iniguez, George Brown, Denise Brown, Nelson Julian, and Alison Julian (collectively "appellants") appeal the Bankruptcy Appellate Panel's ("BAP") affirmance of the bankruptcy court's summary judgment in favor of Chapter 7 trustee Raymond A. Carey in Carey's action seeking to set aside debtors Alfred and Doreen Dalecio's post-petition transfer to the appellants of newly-issued stock in Aldorina, Inc. We have jurisdiction pursuant to 28 U.S.C. § 158(d).  This court independently reviews the bankruptcy court's rulings on appeal from the BAP.  See Havelock v. Taxel (In re Pace), 67 F.3d 187, 191 (9th Cir.1995).  We review the bankruptcy court's conclusions of law de novo and the court's findings of fact for clear error.  See Alsberg v. Robertson (In re Alsberg), 68 F.3d 312, 314 (9th Cir.1995), and we affirm for the reasons stated in the BAP's decision filed on November 6, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3